July 12, 1928. The opinion of the Court was delivered by
This is an action brought by the plaintiff on behalf of himself and other taxpayers to contest the validity of a special election held in the Town of West Greenville on October 4, 1927, on the question of issuing bonds in the sum of $65,000 for the purpose of constructing a waterworks system. The action was commenced on October 17, 1927, and a preliminary restraining order was granted by Mr. Justice Cothran. The cause came on for a hearing before his Honor, M.L. Bonham, Circuit Judge, by consent, at chambers, Anderson, S.C. on December 1, 1927, on the pleadings and an agreed statement of facts, which will be reported.
Judge Bonham declared the election valid, dissolved the restraining order, and dismissed the complaint. His order, which ably disposed of all the questions raised before him, will be reported. From that order, plaintiff appeals to this Court upon several exceptions, unnecessary to be stated fully, but all of which will be considered. The questions presented for our determination are substantially these:
(1) Does the failure of a municipal registrar to require a person presenting himself for registration to produce a county registration certificate as a prerequisite to issuing municipal registration certificate disqualify such person to vote in a municipal election?
(2) Is a municipal registration certificate, issued by a municipal registrar, who is not himself a qualified voter, invalid?
(3) Is the vote cast in a municipal election by a duly qualified voter of said municipality, whose county registration certificate designates as his voting place a voting place outside of said municipality, but within the same voting precinct in which such municipality is located, illegal? *Page 346 
We proceed to examine these questions in the order named.
In Rawl v. McCown, 97 S.C. 1; 81 S.E., 959, in considering the contention of appellants that the entire registration of the electors in Lexington County was invalid, because the registration officers failed to apply the tests of qualification prescribed by the Constitution and statutes for those applying for registration or to administer the prescribed oaths to them, Mr. Justice Hydrick, speaking for this Court, said:
"These provisions of the law are directed to the officers who are instructed with its administration, and not to those who apply for registration, unless they are guilty of a fraudulent participation in violating them. It would be unreasonable and unjust to deny to honest electors, who complied with the law, and those who were ready and willing to comply with it, their constitutional right of suffrage on account of the fraud, caprice, ignorance or neglect of duty of the registration officers.
"Moreover, by the Constitution and statutes of this State, registration is made conclusive evidence of an elector's qualification therefor at the time it was granted, unless it is annulled in the manner prescribed by law. The Constitution, Subd. (c) of Section 4, Art. 2, provides that all persons registered before January 1, 1898, shall remain qualified electors during life, unless disqualified by the other provisions of that article. Section 5 of the same article provides that any person denied registration may appeal to the Courts to determine his right to vote, and that the Legislature shall provide for the correction of illegal and fraudulent registration. Section 8 of the same article provides that the registration books shall be public records, open to the inspection of any citizen at all times; and Section 11 provides that they shall be closed at least 30 days before an election, during which time transfers and registration shall not be legal. The Act of 1898 (Section 206, Vol. 1, Code, *Page 347 
1912) provided that, up to and including January 1, 1898, the boards of registration should judge of the qualifications of all applicants for registration; that any person denied registration might appeal to the Court of Common Pleas, and that the applicant or any qualified elector of the County might appeal from the decision of the Court of Common Pleas to the Supreme Court. * * * These provisions of the law make manifest the intention that registration by the proper officers is conclusive evidence of the qualifications of the elector therefor, until reversed or set aside in the manner prescribed, for which amply time and opportunity is allowed. This does not mean that registration alone, or the possession of a registration certificate, entitles the holder thereof to vote. A registered elector may be denied the right to vote on numerous grounds, as, for example, if he was registered within 30 days of the election (Gunter v. Gayden, 84 S.C. 48;65 S.E., 948), or if, since his registration, he has removed his residence from the County, or his precinct, or has been convicted of a disqualifying offense, and for other causes. It means only that registration concludes collateral inquiry into the qualification of the elector therefor at the time it was granted. His vote may, however, be challenged at the polls, or on contest of the election, for any other cause which makes it an illegal vote."
We think the reasoning of the Court in Rawl v. McCown,supra, is equally applicable to the question here presented. It appears that all those who voted in favor of the bond issue, except six, held county registration certificates issued more than 30 days prior to the election and had the required tax receipts. The failure to produce said certificates and tax receipts at the time of securing municipal registration certificates was merely an irregularity. It was the duty of the municipal registrar of the Town of West Greenville to require that these certificates and tax receipts be produced before issuing the municipal registration certificates. If he failed to do so, it was not the fault of the honest and otherwise *Page 348 
qualified electors who applied for municipal registration certificates. To hold that a registration certificate issued by a municipal registrar is invalid because the officer, whose duty it is to issue such certificate, failed to observe the provisions of the law prescribing his duty, would be to place it within the power of such officer to invalidate all, or any, of such certificates by him issued by failing (intentionally or otherwise) to observe the provisions of law prescribing his duty.
2. The residents of the Town of West Greenville, and otherwise duly qualified electors, had a right to presume that the person occupying the office as municipal registrar of said Town was himself a qualified elector. It was not their duty to ascertain whether or not he was in point of fact a qualified elector. In the absence of any allegation or evidence of fraud in the issuing of the municipal registration certificates by such person, it would be unreasonable and unjust to deny such voters their constitutional rights of suffrage on account of this irregularity.
3. It is contended by appellant that the votes of these persons who reside in West Greenville, but whose county registration certificates designate voting places outside of said town must be thrown out; that not to do so would mean that any person registered in Greenville Township or precinct, regardless of the voting place in such township or precinct designated by the County Board of Registration as his voting place, could vote at any one of the 19 voting places in the township. We fail to see the force of such contention. In Watson v. Spartanburg County Board ofEducation, 141 S.C. 347; 139 S.E., 775, Mr. Justice Stabler, speaking for the Court, said:
"As to what constitutes `polling precincts,' Section 230, Code 3, 1922, provides:
"`Each township as now or hereafter laid out and defined in the several counties of this State, and in those counties *Page 349 
where there are no such township, the parish as formerly known and defined, is declared a polling precinct.'
"In that same section we also find the following provision:
"`The voting places within these polling precincts shall be the same as now or hereafter established by law: Provided, when there are more than one voting place in the polling precincts the electors for that precinct can vote at either polling place, to be designated on his certificate of registration by board of registration or supervisor of registration.'
"It is to be noted that (1) the township or parish is the polling precinct, (2) therein may be established a number of voting places, and (3) where there is more than one voting place in a polling precinct the electors of such polling precinct may vote at either voting place, as designated by the Board or Supervisor of registration on the voter's certificate.
"Section 219, Code 3, 1922, provides: (1) That every voter shall vote at the polling or voting place in the polling precinct (which may be a township) where his registration certificate entitles him to vote; (2) that in case an elector shall move from one polling precinct to another in the same county, if he desires to vote, he is required to surrender his old certificate and obtain a new one, etc. But it is to be noted that the section provides that where one voting place has been changed to another in the same township or polling precinct, or the name of the voting place has been changed, the registration at the old voting place is effectual for the new. Also, a registered elector has the option to change his voting place within a polling precinct to a voting place therein which may be nearer his residence, although he is not required to do so.
"Construing Sections 219 and 230 together, it is clear that qualified voters of Cross Anchor Township may vote at any one of its three voting places, as designated by such qualified voter's registration certificate. The fact that a voting place is located by law in Hobbysville School District does not *Page 350 
mean that a resident of that district is required to register to vote at the Hobbysville voting place in order to become a qualified elector of the polling precinct or a qualified voter of the Hobbysville School District."
The Town of West Greenville is located in Greenville Township, which township is a voting precinct. It is clear that residents of said town might have any one of the 17 voting places in said township designated on their county registration certificates, but in general or special elections for Federal, State, and County officials, they could not vote at any of such voting places, except at the one designated on their respective county registration certificates. The voting place of the eight named residents of said town was in Greenville Township. The fact that a voting place is located by law in the Town of West Greenville does not mean that a resident of that town is required to register and vote at such town voting place in order to become a qualified voter of Greenville Township or precinct. The eight named residents of West Greenville being qualified electors of Greenville Township were entitled to secure municipal registration certificates and to vote in municipal elections. To hold that a resident of an incorporated town could not obtain a municipal registration certificate, unless his county registration certificate designated a voting place located within the corporate limits of such town, would be in some instances to deny the right of suffrage to legally qualified voters, for an incorporated town may not have, within its corporate limits, a voting place in general elections located by law. To adopt the contention of the appellant would be to deny the residents of a town, within the corporate limits of which no voting place is located by law, the right of voting altogether in municipal elections, and, consequently, there could be no municipal elections. Our constructions of Article 2, § 12, of the Constitution, and Section 225 of Volume 3, Code of 1922, in connection with the other constitutional and statutory provisions heretofore considered, is that the residents *Page 351 
of an incorporated town in order to obtain a municipal registration certificate must have a county registration certificate for the township or precinct in which such town is located.
The undisputed evidence is that the eight named persons voting in said municipal election were duly registered for Greenville Township by the Greenville County Board of Registration; that they were residents of the Town of West Greenville and otherwise entitled to municipal registration certificates; that they obtained such municipal certificates and voted in the municipal election in favor of the bond issue. Their votes were legal. As the majority of the legal votes cast at said election was in favor of the bond issue, it follows that the election was valid.
All exceptions are overruled, and the judgment of the Circuit Court is hereby affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER and CARTER concur.